Citation Nr: 0601300	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from May 1968 to June 1969.  
During his service in Vietnam, the veteran was awarded a 
Bronze Star with Valor Device, a Combat Infantryman Badge 
(CIB), and a Purple Heart, among other awards and 
decorations.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
September 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which granted 
service connection for PTSD and assigned an initial 30 
percent evaluation for that disability.  The Board Remanded 
the claim in September 2003.  The veteran continues to 
contend that he is entitled to an initial evaluation in 
excess of 30 percent for PTSD, to include an award of total 
disability compensation based on individual unemployability 
due to service-connected disabilities (TDIU).  The claim now 
returns for appellate review.

In his January 1999 substantive appeal, the veteran requested 
a hearing before the Board.  However, the veteran later, in a 
written statement submitted in March 1999, withdrew that 
request.  

After the AMC issued the November 2004 SSOC, additional 
pertinent evidence was received.  The veteran has not waived 
his right to have this additional evidence referred to the 
agency of original jurisdiction for review.  38 C.F.R. § 
20.1304 (2005).  As the additional clinical opinion is 
clearly pertinent to the issue of the appropriate initial 
evaluation for PTSD, the claim must be Remanded for review of 
this evidence.  

The claim of entitlement to an initial evaluation in excess 
of 30 percent following the initial grant of service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

A preponderance of the clinical evidence establishes that the 
veteran's impulsive behavior and irritability, together with 
his known history of physical altercations, result in total 
industrial impairment because of the potential for danger to 
others, although the record reflects divergent assessments of 
the veteran, which have not been reconciled.  

CONCLUSION OF LAW

The criteria for an award of TDIU due to service-connected 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 
4.16, 4.19 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a 100 percent rating 
for PTSD, or, if the criteria for a total schedular rating 
are not met, an award of total disability compensation based 
on individual unemployability.  In his written statements, 
the veteran contends that his PTSD renders him unemployable 
because of his irritability.  The veteran's accredited 
representative argues that the veteran is unemployable 
because he is a danger to others.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  Because the 
determination rendered in this decision as to the sole issue 
addressed is entirely favorable to the veteran, further 
discussion of the VCAA is not required.  



Applicable law and regulations

With respect to the claim for a TDIU, the Board notes that 
the veteran has not specifically submitted a formal 
application for TDIU.  However, the veteran's representative 
has clearly argued that, if a total schedular (100 percent) 
evaluation is not granted for PTSD, the veteran is entitled 
to TDIU, and has discussed the clinical evidence of 
unemployability.  A separate formal claim for TDIU is not 
necessary once a claim for an increased rating has been 
filed.  See 38 C.F.R. § 3.55(c).  Thus, any evidence in the 
claims file or under VA control submitted subsequent to an 
original increased rating claim that indicates that there is 
"current service-connected unemployability" requires 
adjudication of the "reasonably raised" claim for TDIU.  See 
Norris v. West, 12 Vet. App. 413, 421 (1999); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(once person makes a claim for highest rating possible and 
submits evidence of unemployability, VA must consider whether 
the veteran is entitled to TDIU).

A total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  A claim for 
TDIU "presupposes that the rating for the [service-connected] 
condition is less than 100%, and [that the veteran] only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).

The question is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61-70 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  However, a GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.  A score 
of 31-40 is indicated when there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  A score of 21-30 is 
indicated when behavior is considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home or friends).

Facts and analysis

The veteran contends that he was forced to retire from his 
employment at General Motors because of behaviors related to 
PTSD.  There is no evidence of record which conflicts with 
this statement, although VA examination reports dated in 
September 1998 and May 2004 indicate that the behaviors which 
required that the veteran retire were due to alcohol abuse as 
well as PTSD.

On VA examination conducted in September 1998, the examiner 
assigned a GAF score of 60.  Although no specific opinion as 
to whether the veteran was employable was offered, the 
examiner noted that the veteran had significant family 
relationships, as he visited his elderly parents frequently 
and helped care for them, vacationed with his son, and 
attended a motorcycle club which met once weekly, and held 
the title of Sergeant at Arms.  The report of this VA 
examination is somewhat unfavorable to the veteran's claim 
that his is individually unemployable.

In a private medical statement dated in April 1999, David R. 
Diaz, M.D., stated that the veteran attacked an individual 
who lit a firecracker in a hotel where the veteran was 
staying the prior summer, had killed neighbors' dogs and cats 
that intruded on his property, and was unable to work as a 
result of his impaired impulse control.  The examiner 
assigned a GAF score of 40.  This medical opinion is wholly 
favorable to the veteran's claim that he is individually 
unemployable due to his PTSD.

In October 2000, VA received a report from Gregory 
Richardson, M.D., a psychiatrist, who provided an evaluation 
of the veteran on referral from an attorney who was 
representing the veteran on assault and battery charges.  The 
record indicates that the altercation occurred while the 
veteran was at the grocery store.  Dr. Richardson noted that 
the veteran owned many firearms and went shooting every 
month.  The veteran felt compelled to kill sparrows and 
crows.  He noted that the veteran had been married and 
divorced five times.  The examiner concluded that although 
the veteran was pleasant and cooperative, and there was no 
suicidal risk voiced, the veteran was potentially homicidal 
when aggravated.  Dr. Richardson concluded that the veteran 
had serious impairments in his ability to communicate and to 
exercise judgment and should be considered a danger of 
hurting others when confronted.  The veteran agreed to accept 
medication to help him sleep.  Dr. Richardson assigned a GAF 
score of 25 to 30, and opined that the veteran was unable to 
work.  This report is persuasive, because it is detailed and 
well-reasoned.  This report is favorable to the veteran's 
claim that he is individually unemployable because of his 
PTSD.  

By a statement dated in February 2001, Edward Bush, M.D., the 
veteran's treating physician, stated that the veteran could 
not work because of PTSD.  Although Dr. Bush did not provide 
a rationale for this opinion, it is favorable to the veteran, 
although only weakly persuasive.  Dr. Bush provided another 
statement, dated in October 2002, in which he noted that he 
had treated the veteran since 1984.  Dr. Bush opined that the 
veteran presented a danger to others and a high risk to any 
employment environment.  This opinion, which is wholly 
favorable to the veteran, is persuasive, as Dr. Bush 
discussed the basis for his opinion, although briefly (two 
paragraphs). 

On VA examination conducted in May 2004, the examiner noted 
the GAF scores assigned in previous VA examination and 
private examinations.  The examiner commented, as to the GAF 
score of 25 to 30 assigned by Dr. Diaz in 1999, that, given 
that GAF score, the veteran should have been seeking regular 
psychiatric treatment.  The examiner reported that the 
veteran's answers to questions were somewhat vague and 
inconsistent, but that the veteran generally reported the 
same symptoms he had previously reported.  The examiner noted 
that the veteran's use of alcohol was in remission.  The 
examiner noted that the veteran had been estranged from his 
37-year old daughter, but that there had been recent 
improvement in that relationship, and that he also saw his 
38-year old son on birthdays and holidays, and that the 
veteran also saw his father regularly.  The veteran belonged 
to a motorcycle group.  The veteran lived alone and did his 
own shopping, cleaning, and home maintenance.  The examiner 
described the veteran's mood was low key, and stated that the 
veteran evidenced no verbal or physical aggression.  He 
speech was goal-directed, and of a normal rate and rhythm.  
The examiner concluded that there had been improvement in the 
veteran's symptoms since the GAF score of 25 to 30 was 
assigned, and assigned a GAF score of 64.  While this report 
is unfavorable to the veteran's claim that he is individually 
unemployable, the probative value of this report is decreased 
by several factors.  The VA examiner apparently did not 
recognize that the veteran's counseling sessions were fee-
basis treatment.  The examiner did not have the most recent 
treatment records at the time of the VA examination, and was 
not asked to update that report to include review of the 
recent treatment records when those records were obtained.  

In contrast, treatment notes provided by the veteran's 
treating therapist, PP, LCSW, dated from 2000 thought 2004, 
document GAF scores primarily in the 40s in 2000 and 2001, 
with a decline to scores from 25 to 35 thereafter.  In her 
February 2005 statement, PP noted that the veteran's 
functioning declined over time during the treatment, although 
the veteran achieved some stabilization in later 2004.  The 
treatment notes document an altercation with a motorcycle 
club member in April 2001.

Treatment notes from November 2002 to April 2004 state that 
the veteran's PTSD was manifested by guarded and controlling 
mood, rage, intrusive thoughts, inappropriate eye contact, 
depression, slow but logical and sequential speech, impaired 
insight, sadness, anxiety, grief, feelings of anger and 
resentment toward VA, anger and distrust toward the 
government, thoughts of getting even with VA, and his thought 
content included delusions (paranoia), among other symptoms.  

January 2004 treatment notes reflect that the veteran was 
having intrusive thoughts related to an anniversary date of 
the first death in his unit, and continued to have 
depression, sleep disturbances, night terrors, flashbacks, 
feelings of betrayal, rage , and loss of interests in 
activities normal for his peer group, and remained isolated 
and withdrawn.  

The April 2004 treatment plan reflects that the veteran was 
approved for counseling sessions four times monthly through 
the Vet Center.  A quarterly treatment plan dated in March 
2002 reflects assignment of a GAF score of 35.  For the 
period from July 2003 through September 2003, a GAF score of 
25 was assigned.  The request submitted in November 2003 
assigned a current GAF score of 25, and a GAF score of 25 for 
the veteran's highest functioning during the previous year.  
These treatment notes are favorable to the veteran's claim 
that he is individually unemployable, as GAF scores below 40 
are generally consistent with unemployability.  

The veteran, in statements dated in May 2004 and December 
2004, contends that he does not seek VA treatment for PTSD 
because he did not trust VA.  In his December 2004 written 
statement, the veteran very cogently sets forth his 
disagreements with the report of VA examination rendered in 
May 2004.  The veteran very clearly states that the only 
reason he has not recently been involved in physical 
altercations with others since 2002 is that he stays away 
from people, limiting even his interactions with the group of 
Vietnam veterans in the motorcycle club to the minimum amount 
that will allow him to maintain membership.

In her February 2005 clinical statement, PP provided an 
opinion that the veteran was totally socially impaired 
outside his small group of motorcycle acquaintances.  She 
noted that, even in that small group, the interactions were 
not "wholesome," as the veteran was involved in violent 
interactions within that group at times.  She noted that the 
veteran became involved in an altercation with a neighbor who 
did not cut his grass the way the veteran felt it should be 
done.  She opined that the veteran was unable to function in 
a daily environment without the threat of possible violence, 
and opined that the veteran had the potential to be 
physically violent.  This opinion is wholly favorable to the 
veteran, as an individual who may become physically violent 
to other employees or to supervisors is an individual who 
should not be able to obtain employment and who is totally 
industrially impaired.  

As noted above, the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, supra.  In this case, the evidence suggests that 
the veteran is physically able to competently perform many 
types of substantially gainful employment, but can do so 
safely only if there are no other employees or supervisors.  
Resolving reasonable doubt in the veteran's favor, the 
evidence establishes that the veteran cannot perform the 
mental acts required by employment, as those acts include the 
ability to safely interact with other employees.

The picture of the veteran painted by VA examination reports 
shows a veteran who is employable.  The picture of the 
veteran painted by all other clinical evidence of record 
shows that the veteran is unemployable.  As the items of 
evidence which are favorable to the veteran are more numerous 
than the items of evidence unfavorable to the veteran, and 
are slightly more persuasive, for the reasons discussed 
above, the Board finds that, resolving reasonable doubt in 
the veteran's favor, the criteria for TDIU have been met.  

The Board notes that, normally, the veteran's claim for TDIU 
would be decided at the same time as the underlying claim for 
an increased initial evaluation for PTSD.  However, in this 
case, the claim for service connection for PTSD was submitted 
in 1997, nearing 9 years ago.  The veteran has undergone two 
VA examinations, which have resulted in GAF scores of 60 or 
above, and has undergone private examinations and treatment, 
which have resulted in GAF scores ranging from 25 to 45.  The 
AMC obtained pertinent clinical records following the May 
2004 VA examination, but did not request further VA 
examination or request an addendum to the examination report 
before issuing the November 2004 SSOC or certifying the 
appeal to the Board.  The Remand issued in 2003 directed, in 
essence, that the conflicting clinical picture be reconciled.  
The clinical evidence obtained in the three years following 
that Remand is just as divergent, if not more so, than the 
evidence obtained during the first five years of the claim.  

While the Remand below requests further examination, and 
requests that the clinical picture be reconciled, the Board 
recognizes that the further development may well require a 
minimum of two years.  The veteran has fulfilled all of his 
obligations to timely identify relevant evidence.  Under the 
circumstances, since the appeal is already more than 8 years 
old, the Board finds that, at least as to the TDIU portion of 
the claim, reasonable doubt exists and should be reconciled 
in the veteran's favor.  


ORDER

TDIU is granted; the appeal is granted to this extent only.  


REMAND

The VA examiners who conducted the September 1998 and May 
2004 VA examinations assigned GAF scores of 60 and 64.  In 
contrast, private examiners assigned GAF scores ranging 
primarily from 25 to 45.  Unfortunately, the VA examination 
report rendered in May 2004 makes it clear that the examiner 
did not understand the significance of the treatment reports 
from the veteran's treating fee-basis social worker, PP, 
LCSW, and the examiner did not have the veteran's most recent 
treatment records at the time of the examination.  Further 
clinical examination and opinion is required to reconcile the 
very divergent GAF scores assigned by the various examiners.  
In particular, clinical opinion as to any changes in the 
levels of the veteran's functioning over the course of the 
pendency of this appeal must be obtained, as necessary to 
ensure that consideration is given to the possibility of 
staged or separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

1.  The veteran should again be requested 
to identify all sources of treatment for 
his PTSD, from February 2005 to the 
present, and he should be advised to 
submit any such private or VA treatment 
records in his possession.  He should be 
requested to furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the treatment records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.

2.  When the above development has been 
completed and any available evidence 
identified by the appellant has been 
obtained, the entire claims file must be 
made available to and pertinent documents 
therein reviewed by an appropriate VA 
examiner. The veteran should then be 
accorded an appropriate VA examination in 
order to determine the nature and extent 
of the service-connected psychiatric 
disorder. The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present, referring to the 
Rating Schedule found at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

If there are psychiatric disorders other 
than PTSD, to include substance abuse, 
the examiner should provide an opinion as 
to whether any disorder other than PTSD 
is secondary to PTSD, etiologically 
related to PTSD, or part and parcel of 
PTSD.  

The examiner should then reconcile the 
divergent GAF scores noted in the record, 
ranging from 25 by some providers to 64 
by other examiners, and should explain 
what the veteran's currently level of 
functioning is and what level of 
functioning has been present at what 
times during the pendency of this claim, 
since September 1997.

The examiner should state whether the 
veteran's service-connected PTSD 
continues to prevent him from securing or 
following substantially gainful 
employment, considering the impairment 
associated with that disorder, and the 
examiner should describe how the symptoms 
of the service-connected PTSD currently 
affect the veteran's social and 
industrial capacity.

All necessary and indicated special 
studies or tests, to include 
psychological testing, should be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
It is imperative that the examiner 
includes a definition of the numerical 
code assigned.  The diagnosis should be 
in accordance with the Diagnostic and 
Statistical Manual for Mental Disorders 
(4th ed. 1994).

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
of the scheduling of the examination was 
sent to the veteran's last known address 
and that the notice was provided in 
advance of the date of the scheduled 
examination.  This documentation must be 
associated with the claims file.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


